DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0186722 to Lim, and further in view of JP2000-29127A to Toriida (included in Applicant’s IDS filed 11/4/2019, machine translation relied upon herein).
	Regarding claims 1, 2, and 5-7, Lim teaches a non-aqueous electrolyte solution for a lithium secondary battery (¶0021, 0037) comprising
lithium bis(fluorosulfonyl)imide as a first lithium salt (¶0026)
a second lithium salt (LiPF6 preferably, ¶0028)
an organic solvent (¶0033).
Lim teaches that an additional additive may be added to the solution if it reduces decomposition (¶0032). Toriida teaches that including 
    PNG
    media_image1.png
    91
    259
    media_image1.png
    Greyscale
(¶0010, p. 5 of the translation) in a non-aqueous electrolyte solution reduces decomposition (¶0026-0028, p. 8 of the translation). Toriida’s compound is equivalent to the compound having claimed Formula 1. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include the compound of claimed Formula 1 in the non-aqueous electrolyte solution of modified-Lim in order to reduce decomposition.
Per claim 2, modified-Lim teaches the limitations of claim 1. Lim teaches that the second lithium salt comprises a cation and an anion, the cation being Li+ and the anion comprising PF6- (¶0024, 0028, 0042). 
Per claims 5 and 6, modified-Lim teaches the limitations of claim 1. Toriida teaches that the compound represented by claimed Formula 1 should be included in a solution in an amount of 0.001 wt% to 70 wt% based on a total weight of the non-aqueous electrolyte solution to achieve the desired benefits, with an exemplary amount of 1 wt% (¶0028, p. 8 of translation; ¶0053, p. 12 of the translation; ¶0064, p. 14 of the translation). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claim 7, modified-Lim teaches the limitations of claim 1. Lim teaches that an “ester-based solvent” is used as an organic solvent (¶0034), and propylene carbonate is included specifically to allow for forming a solid electrolyte interface (SEI) (¶0028-0033). Propylene carbonate is a cyclic carbonate-based compound.
Regarding claims 8-10, Lim teaches a lithium secondary battery comprising
a positive electrode (¶0042)
a negative electrode
a separator and
a non-aqueous electrolyte solution comprising
lithium bis(fluorosulfonyl)imide as a first lithium salt (¶0026)
a second lithium salt (LiPF6 preferably, ¶0028)
an organic solvent (¶0033)
wherein the positive electrode comprising a positive electrode active material, the positive electrode active material comprises a lithium transition metal oxide represented by Li(NiaCobMnc)O2, wherein in Formula 2 0<a<1, 0<b<1, 0<c<1, and a+b+c=1 (¶0043).
Lim teaches that an additional additive may be added to the non-aqueous electrolyte solution if it reduces decomposition (¶0032). Toriida teaches that including 
    PNG
    media_image1.png
    91
    259
    media_image1.png
    Greyscale
(¶0010, p. 5 of the translation) in a non-aqueous electrolyte solution reduces decomposition (¶0026-0028, p. 8 of the translation). Toriida’s compound is equivalent to the compound having claimed Formula 1. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include the compound of claimed Formula 1 in the non-aqueous electrolyte solution of modified-Lim in order to reduce decomposition.
Per claims 8-10, the ranges of a, b, and c overlap the ranges of claim 8 and include the values of claims 9 and 10. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toriida, and further in view of US PGPub 2016/0329600 to Lee.
	Regarding claims 1-7, Toriida teaches a non-aqueous electrolyte solution for a lithium secondary battery (¶0013, p. 5-6 of the translation) comprising
a first and second lithium salt (¶0038-0040, p. 10 of the translation clearly recite that a mixture of two or more lithium salts can be used in the electrolyte solution)
an organic solvent (¶0029, p. 8 of the translation)
a compound represented by 
    PNG
    media_image2.png
    89
    246
    media_image2.png
    Greyscale
(¶0010, p. 5 of the translation).
Toriida teaches that the first and second lithium salts can include imides with perflouroalkyl groups, but does not specifically teach lithium bis(fluorosulfonyl)imide as a first lithium salt. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a combination of lithium bis(fluorosulfonyl)imide as a first lithium salt and LiPF6 as a second lithium salt in an electrolyte solution to form a solid electrolyte interface (SEI) without side reactions (¶0016-0019).
Per claim 2, modified-Toriida teaches the limitations of claim 1. Based on the reasoning and cited passages above, the second lithium salt comprises a cation and an anion, the cation being Li+ and the anion comprises PF6-.
Per claims 3 and 4, modified-Toriida teaches the limitations of claim 1. Lee teaches that forming the molar ratio of the first lithium salt to the second lithium salt to be in the range of 1:100 to 1:1 in order to achieve the desired benefits (¶0019). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claims 5 and 6, modified-Toriida teaches the limitations of claim 1. Toriida teaches that the compound 
    PNG
    media_image2.png
    89
    246
    media_image2.png
    Greyscale
is included in an amount of 0.001 wt% to 70 wt% based on a total weight of the non-aqueous electrolyte solution (¶0034, p. 8 of the translation). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claim 7, modified-Toriida teaches the limitations of claim 1. Toriida teaches that the non-aqueous electrolyte solution comprises at least two components which function as a solvent, a cyclic carbonate represented by Formulae 4a or 4b and a further component such as a phosphate compound (¶0035-0037, p. 9-10 of the translation). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include at least one additive that is a phosphate-based compound because such an addition is within the scope of the disclosure. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). While the phosphate-based compound is not specifically recited as being capable of forming a solid electrolyte interface (SEI), such a property is expected based on the similarity in composition. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.
Regarding claims 8-10, Toriida teaches a lithium secondary battery (¶0043, p. 10-11 of the translation) comprising 
a positive electrode (¶0045, p. 11 of the translation)
a negative electrode (¶0044)
a separator (¶0047)
a first and second lithium salt (¶0038-0040, p. 10 of the translation clearly recite that a mixture of two or more lithium salts can be used in the electrolyte solution)
an organic solvent (¶0029, p. 8 of the translation)
a compound represented by 
    PNG
    media_image2.png
    89
    246
    media_image2.png
    Greyscale
(¶0010, p. 5 of the translation).
The positive electrode comprises a positive electrode active material comprising a lithium transition metal oxide, but Toriida does not specifically teach a composition with the claimed Formula 2. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the composition of the transition metal oxide with the Formula Li1+x(NiaCobMnc)O2, wherein 0.55≤a≤0.65, 0.18≤b≤0.22, 0.18≤c≤0.22 and x+a+b+c=1, and particularly Li(Ni0.6Co0.2Mn0.2)O2, in order to reduce side reactions (¶0019-0021, 0042). The compositions of modified-Toriida therefore overlap or anticipate the claimed lithium transition metal oxides. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Toriida teaches that the first and second lithium salts can include imides with perflouroalkyl groups, but does not specifically teach lithium bis(fluorosulfonyl)imide as a first lithium salt. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a combination of lithium bis(fluorosulfonyl)imide as a first lithium salt and LiPF6 as a second lithium salt in an electrolyte solution to form a solid electrolyte interface (SEI) without side reactions (¶0016-0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/              Primary Examiner, Art Unit 1726